DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the face image".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nada et al., US 2012/0250954 A1 (Nada), and further in view of Hama, US 2015/0180866 A1 (Hama).
Regarding claim 1, Nada teaches a contactless multiple body part recognition method (a biometric information processing device which includes a biometric sensor 105 for acquiring a plurality of different information elements; such as a fingerprint image, taken from sensor 107 of biometric sensor 105, and a palm vein image (taken from sensor 108 of biometric sensor 105); and wherein the sensors can be a non-contact type)(Figs. 1A and 1B; Abstract and [0055]) comprising the steps of: 
(acquiring fingerprint pattern data and palm vein pattern data)([0055]) from a user in a contactless state (wherein sensor 108 for the palm vein pattern is non-contact as shown in Figure 1B and the fingerprint sensor can work as a non-contact type as described in paragraph [0055])(Fig. 1B; [0055]), and performing user authentication (biometric authentication process)([0057]) on each biometric 5data by comparing the acquired biometric data with previously registered biometric data (comparing the acquired biometric data from sensor 105 with previously registered biometric data; wherein the data can be both fingerprint data and palm vein data)(Figs. 15 and 16; [0055-0057] and [0084-0086]); and 
integrating (the matching score may be the sum of the degree of agreement in the authentication feature and the degree of agreement in the combined feature)([0086]) a result of the user authentication on each biometric data (authentication feature extracting unit 30 extracts an authentication feature from each of the fingerprint image and the palm vein image)(Figs. 15 and 16; [0084-0086]) and determining the user as an authorized user when the result of the user authentication on each biometric data satisfies a condition set in advance (determining that the user is an authorized user when the matching score for each biometric feature (such as fingerprint and vein pattern) are above a predetermined threshold)(Figs. 15 and 16; [0086-0088]). 
However, Nada does not explicitly teach acquiring the plurality of biometric data from a user in a contactless state “when the user is sensed within a preset measurable range”.
Hama teaches a biometric authentication device (Abstract); and wherein acquiring a plurality of biometric data (wherein biometric sensor 2 can acquire a plurality of biometric data such as a vein pattern of a palm, fingerprint, or palm print)(Fig. 1; [0022]) from a user in a contactless state (wherein the biometric sensor 2 is a non-contact type sensor)(Fig. 1; [0022]) when the user is sensed within a preset measurable range (the biometric authentication device determines whether or not the authenticated user is at a position of using the predetermined function and enables the predetermined function as long as the authenticated user is at the position of using the predetermined function)([0019] and [0028])(wherein the determination unit 12 determines whether or not the measured value of the distance is within an appropriate range which is a range of a distance between the biometric sensor 2 and a body part including biometric information of a user and is a range of distance appropriate for acquiring the biometric information by the biometric sensor 2)([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nada to include a preset measurable range since it prevents a third party from improperly using a predetermined function of the wireless terminal (Hama; [0070-0071]).

Regarding claim 2, Nada teaches10 wherein the step of acquiring biometric data from a user in a contactless state (a biometric information processing device which includes a biometric sensor 105 for acquiring a plurality of different information elements; such as a fingerprint image, taken from sensor 107 of biometric sensor 105, and a palm vein image (taken from sensor 108 of biometric sensor 105); and wherein the sensors can be a non-contact type)(Figs. 1A and 1B; Abstract and [0055]), and performing user authentication (biometric authentication process)([0057]) on each biometric data by comparing the acquired biometric data with previously registered biometric data (comparing the acquired biometric data from sensor 105 with previously registered biometric data; wherein the data can be both fingerprint data and palm vein data)(Figs. 15 and 16; [0055-0057] and [0084-0086]) includes the steps of: 
acquiring biometric data on a fingerprint from the user (the biometric sensor 105 acquires a fingerprint image through the fingerprint sensor 107)(Fig. 1B; [0083]) and comparing the acquired 15biometric data with the previously registered biometric data (comparing unit 210 compares the authentication feature extracted, such as a fingerprint, against the authentication features in the registered data and calculates a matching score)(Figs. 15 and 16; [0085]); and 
acquiring biometric data on a palm vein from the user (the biometric sensor 105 acquires a palm vein image through the vein sensor 108)(Fig. 1B; [0083]) and comparing the acquired biometric data with the previously registered biometric data (comparing unit 210 compares the authentication feature extracted, such as a palm vein image, against the authentication features in the registered data and calculates a matching score)(Figs. 15 and 16; [0085]), wherein 
the step of acquiring biometric data on a fingerprint from the user (the biometric sensor 105 acquires a fingerprint image through the fingerprint sensor 107)(Fig. 1B; [0083]) and comparing the acquired biometric data with the previously registered biometric data (comparing unit 210 compares the authentication feature extracted, such as a fingerprint, against the authentication features in the registered data and calculates a matching score)(Figs. 15 and 16; [0085]) and the step of acquiring 20biometric data on a palm vein from the user (the biometric sensor 105 acquires a palm vein image through the vein sensor 108)(Fig. 1B; [0083]) and comparing the acquired biometric data with the previously registered biometric data (comparing unit 210 compares the authentication feature extracted, such as a palm vein image, against the authentication features in the registered data and calculates a matching score)(Figs. 15 and 16; [0085]) are performed at the same time (wherein the biometric data of a fingerprint image and palm vein image are captured at the same time using biometric sensor 105, that includes fingerprint sensor 107 and vein sensor 108)(Figs. 1B and 16, steps S11 and S13; [0083-0084])(and wherein the biometric data is also compared with registered biometric data at the same time)(Fig. 15, step S17; [0085-0086]).  
However, Nada does not explicitly teach acquiring the plurality of biometric data from a user in a contactless state “when the user is sensed within a preset measurable range”.
Hama teaches a biometric authentication device (Abstract); and wherein acquiring a plurality of biometric data (wherein biometric sensor 2 can acquire a plurality of biometric data such as a vein pattern of a palm, fingerprint, or palm print)(Fig. 1; [0022]) from a user in a contactless state (wherein the biometric sensor 2 is a non-contact type sensor)(Fig. 1; [0022]) when the user is sensed within a preset measurable range (the biometric authentication device determines whether or not the authenticated user is at a position of using the predetermined function and enables the predetermined function as long as the authenticated user is at the position of using the predetermined function)([0019] and [0028])(wherein the determination unit 12 determines whether or not the measured value of the distance is within an appropriate range which is a range of a distance between the biometric sensor 2 and a body part including biometric information of a user and is a range of distance appropriate for acquiring the biometric information by the biometric sensor 2)([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nada to include a preset measurable range since it prevents a third party from improperly using a predetermined function of the wireless terminal (Hama; [0070-0071]).

Regarding claim 9, Nada teaches 5wherein the step of integrating (the matching score may be the sum of the degree of agreement in the authentication feature and the degree of agreement in the combined feature)([0086]) a result of the user authentication on each biometric data (authentication feature extracting unit 30 extracts an authentication feature from each of the fingerprint image and the palm vein image)(Figs. 15 and 16; [0084-0086]) and determining the user as an authorized user when the result of the user authentication on each biometric data satisfies an authentication condition set in advance (determining that the user is an authorized user when the matching score for each biometric feature (such as fingerprint and vein pattern) are above a predetermined threshold)(Figs. 15 and 16; [0086-0088]) includes the steps of: confirming whether a result of successful user authentication matches a user authentication 10condition set in advance (determining that the user is an authorized user when the matching score for each biometric feature (such as fingerprint and vein pattern) are above a predetermined threshold)(Figs. 15 and 16; [0086-0088]); and determining whether or not the user is authenticated according to whether a result of successful user authentication matches a user authentication condition set in advance (determining that the user is an authorized user when the matching score for each biometric feature (such as fingerprint and vein pattern) are above a predetermined threshold)(Figs. 15 and 16; [0086-0088]).

Regarding claim 10, Nada teaches a multiple body part recognition device (a biometric information processing device which includes a biometric sensor 105 for acquiring a plurality of different information elements; such as a fingerprint image, taken from sensor 107 of biometric sensor 105, and a palm vein image (taken from sensor 108 of biometric sensor 105); and wherein the sensors can be a non-contact type)(Figs. 1A and 1B; Abstract and [0055]) comprising:  
15a biometric data input unit for acquiring (a biometric sensor 105 for acquiring a plurality of different biometric information elements)(Fig. 1A; [0055]), a plurality of biometric data on a fingerprint and a palm vein from a body of the user (acquiring fingerprint pattern data and palm vein pattern data)([0055]) while the body of the user is in a contactless state (wherein sensor 108 for the palm vein pattern is non-contact as shown in Figure 1B and the fingerprint sensor can work as a non-contact type as described in paragraph [0055])(Fig. 1B; [0055]); and 
a biometric data identification unit (comparing unit 210 functions as an authentication unit)(Fig. 2; [0085]) for performing user authentication (biometric authentication process)([0057]) by comparing the plurality of biometric data acquired from the biometric data input unit with previously registered 20biometric data (comparing the acquired biometric data from sensor 105 with previously registered biometric data; wherein the data can be both fingerprint data and palm vein data)(Figs. 15 and 16; [0055-0057] and [0084-0086]).  
However, Nada does not explicitly teach “a biometric data input unit for acquiring, when a user approaches”.
Hama teaches a biometric authentication device (Abstract); and wherein a biometric data input unit for acquiring (wherein biometric sensor 2 can acquire a plurality of biometric data such as a vein pattern of a palm, fingerprint, or palm print)(Fig. 1; [0022]) from a user in a contactless state (wherein the biometric sensor 2 is a non-contact type sensor)(Fig. 1; [0022]) when a user approaches (wherein the determination unit 12 determines whether or not the measured value of the distance is within an appropriate range which is a range of a distance between the biometric sensor 2 and a body part including biometric information of a user and is a range of distance appropriate for acquiring the biometric information by the biometric sensor 2)([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nada to include a preset measurable range (i.e. when a user approaches into a preset range) since it prevents a third party from improperly using a predetermined function of the wireless terminal (Hama; [0070-0071]).

Regarding claim 11, Nada teaches wherein the biometric data identification unit (comparing unit 210 functions as an authentication unit)(Fig. 2; [0085]) individually performs authentication on each biometric data (comparing unit 210 compares the authentication feature extracted, such as a palm vein image, against the authentication features in the registered data and calculates a matching score)(Figs. 15 and 16; [0085]) by simultaneously comparing the plurality of biometric data with the previously registered biometric data (wherein the biometric data of a fingerprint image and palm vein image are captured at the same time using biometric sensor 105, that includes fingerprint sensor 107 and vein sensor 108)(Figs. 1B and 16, steps S11 and S13; [0083-0084])(and wherein the biometric data is also compared with registered biometric data at the same time)(Fig. 15, step S17; [0085-0086]), and determines whether or not the user is authenticated (determining that the user is an authorized user when the matching score for each biometric feature (such as fingerprint and vein pattern) are above a predetermined threshold)(Figs. 15 and 16; [0086-0088]) by integrating (the matching score may be the sum of the degree of agreement in the authentication feature and the degree of agreement in the combined feature)([0086]) a result of the authentication on each biometric data (authentication feature extracting unit 30 extracts an authentication feature from each of the fingerprint image and the palm vein image)(Figs. 15 and 16; [0084-0086]).  

Regarding claim 12, Nada teaches wherein in authenticating the biometric data (biometric authentication process)([0057]) on the fingerprint (the biometric sensor 105 acquires a fingerprint image through the fingerprint sensor 107)(Fig. 1B; [0083]), the (a biometric sensor 105 for acquiring a plurality of different biometric information elements)(Fig. 1A; [0055]) transmits the biometric data on the fingerprint acquired from the body of the user (wherein the biometric data of the user is transmitted through communication unit 106)([0055-0056]) to the biometric data identification unit (comparing unit 210 functions as an authentication unit; which is stored in storage 203)(Figs. 1A and 2; [0056] and [0085]) in real-time until the biometric data on the fingerprint is authenticated by the biometric data identification unit (determining that the user is an authorized user when the matching score for each biometric feature (such as fingerprint and vein pattern) are above a predetermined threshold; using comparing unit 210)(Figs. 2, 15, and 16; [0085-0088]).  Hama teaches that the biometric data is continuously monitored to determine if the functioning should continue (i.e. in real-time)([0070-0071]).

Regarding claim 15, Nada teaches further comprising: a biometric data registration unit in which biometric data are stored in advance (server 200 includes a database with registered features acquired from each biometric element)(Figs. 2 and 6; [0064-0065]); an ID display unit for displaying a result of identification of the biometric data identification unit (wherein the display apparatus 104 displays a result of a biometric information process)(Fig. 1A; [0054]) as an ID (outputting a result indicating successful authentication)(Fig. 16, step S19; [0087]);  10a control unit for controlling (CPUs 101 and 201)(Fig. 1A; [0052-0053] and [0056]) the biometric data input unit (a biometric sensor 105 for acquiring a plurality of different biometric information elements)(Fig. 1A; [0055]), the biometric data identification unit (comparing unit 210 functions as an authentication unit)(Fig. 2; [0085]), the biometric data registration unit (server 200 includes a database with registered features acquired from each biometric element)(Figs. 2 and 6; [0064-0065]), and the ID display unit (wherein the display apparatus 104 displays a result of a biometric information process)(Fig. 1A; [0054]); and an accommodation unit for accommodating (the functions all being accommodated inside a single computer)([0124]) the biometric data input unit (a biometric sensor 105 for acquiring a plurality of different biometric information elements)(Fig. 1A; [0055]), the biometric data identification unit (comparing unit 210 functions as an authentication unit)(Fig. 2; [0085]), the (server 200 includes a database with registered features acquired from each biometric element)(Figs. 2 and 6; [0064-0065]), the ID display unit (wherein the display apparatus 104 displays a result of a biometric information process)(Fig. 1A; [0054]), and the control unit therein (CPUs 101 and 201)(Fig. 1A; [0052-0053] and [0056]).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nada et al., US 2012/0250954 A1 (Nada), Hama, US 2015/0180866 A1 (Hama), and further in view of Nakamura et al., US 2011/0200237 A1 (Nakamura).
Regarding claim 3, Nada teaches wherein the step of acquiring biometric data on a fingerprint from the user (the biometric sensor 105 acquires a fingerprint image through the fingerprint sensor 107)(Fig. 1B; [0083]) and comparing the acquired biometric data with the previously registered biometric data (comparing unit 210 compares the authentication feature extracted, such as a fingerprint, against the authentication features in the registered data and calculates a matching score)(Figs. 15 and 16; [0085]) includes the steps of: 5acquiring one piece of fingerprint data from the user (acquiring a fingerprint image through the fingerprint sensor 107)(Fig. 1B and 16; [0083]); extracting feature from the one piece of fingerprint data (the authentication feature extracting unit 30 extracts an authentication feature from the fingerprint image)(Figs. 15 and 16; [0084]); comparing the feature extracted from the one piece of fingerprint data with feature extracted from the previously registered biometric data  in real-time (comparing unit 210 compares the authentication feature extracted, such as a fingerprint data, against the authentication features in the registered data and calculates a matching score)(Figs. 15 and 16; [0085]); and determining whether or not the user authentication on the fingerprint is successful on the 10basis of a result of the comparison (determining a matching score between the authentication feature in the input data and each of the authentication features in the registered data, and when the highest matching score is at or above a predetermined threshold the user is authenticated)([0086-0087]) between the features.  Hama teaches a biometric authentication device (Abstract); wherein acquiring a plurality of biometric data (wherein biometric sensor 2 can acquire a plurality of biometric data such as a vein pattern of a palm, fingerprint, or palm print)(Fig. 1; [0022]) from a user in a contactless state (wherein the biometric sensor 2 is a non-contact type sensor)(Fig. 1; [0022]); and wherein the biometric data is continuously monitored to determine if the functioning should continue (i.e. in real-time)([0070-0071]).
However, neither explicitly teaches wherein feature points of the fingerprint are extracted and compared for authentication.
Nakamura teaches a matching unit that matches the separated and extracted plural types of biometric patterns against pre-registered biological information for matching, thereby to derive plural matching results (Fig. 1; Abstract); wherein the invention can be used to authenticate the user ([0118]); and wherein feature points of the fingerprint are matched with pre-stored feature points to obtain the similarities as the matching results (Fig. 4; [0049-0050] and [0066-0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include matching feature points of a fingerprint since it allows for higher accuracy in matching results (Nakamura; [0036]).

Regarding claim 4, Nada teaches wherein the one piece of fingerprint data is configured of a plurality of group fingerprint information including fingerprint information on at least one or more fingers (wherein the authentication feature of the fingerprint can be from a plurality (i.e. first finger, second finger, third finger, etc.) of fingers each with their own authentication feature)(Figs. 6 and 17; [0065] and [0082]).  

Regarding claim 5, Nada teaches wherein the step of comparing the feature extracted from the one piece of fingerprint data with feature extracted from the previously registered biometric data in real-time (comparing unit 210 compares the authentication feature extracted, such as a fingerprint data, against the authentication features in the registered data and calculates a matching score)(Figs. 15 and 16; [0085]). Hama teaches a biometric authentication device (Abstract); wherein acquiring a plurality of biometric data (wherein biometric sensor 2 can acquire a plurality of biometric data such as a vein pattern of a palm, fingerprint, or palm print)(Fig. 1; [0022]) from a user in a contactless state (wherein the biometric sensor 2 is a non-contact type sensor)(Fig. 1; [0022]); and wherein the biometric data is continuously monitored to determine if the functioning should continue (i.e. in real-time)([0070-0071]). However, neither explicitly teaches wherein feature points of the fingerprint are extracted and compared for authentication or “to additionally acquire one piece of fingerprint data from the user when a matching ratio of the feature points extracted from the one piece of fingerprint 20data to the feature points extracted from the previously registered biometric data is lower than a preset reference value”.  
Nakamura teaches a matching unit that matches the separated and extracted plural types of biometric patterns against pre-registered biological information for matching, thereby to derive plural matching results (Fig. 1; Abstract); wherein the invention can be used to authenticate the user ([0118]); wherein feature points of the fingerprint are matched with pre-stored feature points to obtain the similarities as the matching results (Fig. 4; [0049-0050] and [0066-0068]); and wherein to additionally acquire one piece of fingerprint data from the user (acquire addition feature points)([0074-0075]) when a matching ratio of the feature points extracted from the one piece of fingerprint 20data to the feature points extracted from the previously registered biometric data is lower than a preset reference value (extracting more feature points for matching when the matching relationship isn’t sufficiently matched)([0074-0075])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include matching feature points of a fingerprint since it allows for higher accuracy in matching results (Nakamura; [0036]).

Regarding claim 6, Nakamura teaches wherein the step of acquiring biometric data on the fingerprint (extracted and stored fingerprint data features)(Fig. 4; [0049-0050] and [0066-0068]) from the user and comparing the acquired biometric data with previously registered biometric data (a matching unit that matches the separated and extracted plural types of biometric patterns against pre-registered biological information for matching, thereby to derive plural matching results)(Fig. 1; Abstract) further includes the step of comparing the number of times of additionally acquiring 5one piece of fingerprint data from the user with a preset number (acquiring more pieces of fingerprint data and comparing that to a preset threshold number)([0074-0076] and [0079]).  

Regarding claim 7, Nakamura teaches wherein the step of determining whether or not the user authentication (wherein the invention can be used to authenticate the user)([0118]) on the fingerprint is successful on the basis of a result of the comparison between the feature points determines that the user authentication on the fingerprint is successful 10when the matching ratio of the feature points extracted from the one piece of fingerprint data to the feature points extracted from the previously registered biometric data is equal to or higher than the preset reference value (wherein the matching ratio is successful when the feature points that are extracted match the feature points from storage above a predetermined threshold)([0066-0068] and [0076]), and determines that the user authentication on the fingerprint is failed when the matching ratio of the feature points extracted from the face image data to the feature points extracted from the previously registered biometric data is lower than the preset reference value (wherein the matching ratio is unsuccessful when the feature points that are extracted do not match feature points from storage above a predetermined threshold)([0066-0068] and [0076]).  

Regarding claim 8, Nada teaches wherein the step of acquiring biometric data on the palm vein from the user (the biometric sensor 105 acquires a palm vein image through the vein sensor 108)(Fig. 1B; [0083]) and comparing the acquired biometric data with previously registered biometric data (comparing unit 210 compares the authentication feature extracted, such as a palm vein image, against the authentication features in the registered data and calculates a matching score)(Figs. 15 and 16; [0085]) includes the steps of: acquiring palm vein data from the user (the biometric sensor 105 acquires a palm vein image through the vein sensor 108)(Fig. 1B; [0083]); 20comparing the feature extracted from the palm vein data with (comparing unit 210 compares the authentication feature extracted, such as a palm vein image, against the authentication features in the registered data and calculates a matching score)(Figs. 15 and 16; [0085]); and determining whether or not the user authentication on the palm vein is successful on the basis of a result of the comparison between the feature points (determining that the user is an authorized user when the matching score for each biometric feature (such as fingerprint and vein pattern) are above a predetermined threshold)(Figs. 15 and 16; [0086-0088]). Hama teaches a biometric authentication device (Abstract); wherein acquiring a plurality of biometric data (wherein biometric sensor 2 can acquire a plurality of biometric data such as a vein pattern of a palm, fingerprint, or palm print)(Fig. 1; [0022]) from a user in a contactless state (wherein the biometric sensor 2 is a non-contact type sensor)(Fig. 1; [0022]); and wherein the biometric data is continuously monitored to determine if the functioning should continue (i.e. in real-time)([0070-0071]). However neither explicitly teach using a plurality of feature points from the palm vein data.
Nakamura teaches a matching unit that matches the separated and extracted plural types of biometric patterns against pre-registered biological information for matching, thereby to derive plural matching results (Fig. 1; Abstract); wherein the invention can be used to authenticate the user ([0118]); wherein feature points of the vein data can be extracted and matched (Fig. 4; [0087-0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include matching feature points of a vein since it allows for higher accuracy in matching results (Nakamura; [0036]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nada et al., US 2012/0250954 A1 (Nada), Hama, US 2015/0180866 A1 (Hama), and further in view of Endoh, US 2013/0027184 A1 (Endoh).
Regarding claim 13, Nada teaches wherein the biometric data input unit (a biometric sensor 105 for acquiring a plurality of different biometric information elements)(Fig. 1A; [0055]) includes: a fingerprint recognition means (the biometric sensor 105 acquires a fingerprint image through the fingerprint sensor 107)(Fig. 1B; [0083]) provided with a fingerprint recognition camera (fingerprint recognition camera/sensor 107)(Fig. 1B; [0055]) capable of acquiring at least two or more fingerprint data by photographing fingers of the user (a plurality of fingerprint images acquired from a plurality of fingers may be used)([0047] and [0055]); and 15a palm vein recognition means provided with a palm vein recognition camera (palm vein recognition camera/sensor 108)(Fig. 1B; [0055]) capable of acquiring palm vein data by photographing a palm of the user (wherein the vein sensor 108 may be a CMOS camera for acquiring palm vein data of the user)(Fig. 1B; [0055] and [0060]).  
However, Nada does not explicitly teach “acquiring, when a user approaches the biometric data input unit”.
Hama teaches a biometric authentication device (Abstract); and wherein a biometric data input unit for acquiring (wherein biometric sensor 2 can acquire a plurality of biometric data such as a vein pattern of a palm, fingerprint, or palm print)(Fig. 1; [0022]) from a user in a contactless state (wherein the biometric sensor 2 is a non-contact type sensor)(Fig. 1; [0022]) when a user approaches (wherein the determination unit 12 determines whether or not the measured value of the distance is within an appropriate range which is a range of a distance between the biometric sensor 2 and a body part including biometric information of a user and is a range of distance appropriate for acquiring the biometric information by the biometric sensor 2)([0047]) the biometric data input unit (wherein biometric sensor 2 can acquire a plurality of biometric data such as a vein pattern of a palm, fingerprint, or palm print)(Fig. 1; [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nada to include a preset measurable range (i.e. when a user approaches into a preset range) since it prevents a third party from improperly using a predetermined function of the wireless terminal (Hama; [0070-0071]).
However, neither explicitly teaches wherein the biometric sensor includes “a plurality of fingerprint recognition cameras”.
Endoh teaches a biometric authentication devce determining whether or not a user is to be authenticated by matching biological information of a finger (Abstract); and wherein a plurality of fingerprint recognition cameras are used (wherein a plurality of imaging elements are used and are capable of taking an image of a plurality of fingers)([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include a plurality of cameras since it increases the accuracy of obtaining the biological image information (Endoh; [0004]).

Regarding claim 14, Endoh teach wherein the plurality of fingerprint recognition 20cameras (wherein a plurality of imaging elements are used and are capable of taking an image of a plurality of fingers)([0033]) includes:  - 38 -a first fingerprint recognition camera for photographing fingerprints of a predetermined number of fingers among fingers except a thumb (wherein a plurality of the imaging elements can take images of a plurality of fingers not including the thumb to obtain fingerprints)(Fig. 4; [0033]), and a second fingerprint recognition camera for photographing fingerprints of fingers that are not photographed by the first fingerprint recognition camera among the fingers except the thumb (wherein the image elements that are in a predetermined position will take images of the fingers that are at that position to obtain fingerprints, not including the thumb)(Fig. 4; [0033]).  

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov